        Case 4:82-cv-00866-DPM Document 5676 Filed 07/31/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT                                                            PLAINTIFF

V.                                     NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                             DEFENDANTS

EMILY McCLENDON, ET AL.                                                           INTERVENORS



                    JOINT NOTICE OF FACILITIES TOUR LOGISTICS

        Pulaski County Special School District (PCSSD), and Intervenors, for their joint notice of

facilities tour logistics, submit the following:

        1.      This notice is a proposal jointly submitted by the parties. It has been prepared

following a review of past facility tour logistics (Docs. 5402, 5416) and has also been modified in

light of the COVID-19 pandemic.

        2.      As jointly agreed by the parties (Doc. 5609), approved by the Court (Doc. 5641),

and modified by the Court at the trial, the school tours will occur in a predetermined order, and are

estimated to last for durations as follows:

                a. Mills High School (45 minutes);

                b. Mills High School ROTC Building (20 minutes);

                c. Sylvan Hills High School Freshman Academy (30 minutes);

                d. Sylvan Hills High School (1.5 hours).

        3.      The tours are scheduled for Tuesday, August 4, 2020.
        Case 4:82-cv-00866-DPM Document 5676 Filed 07/31/20 Page 2 of 4



       4.      The parties propose a meeting time of 9:00 am, and suggest that the meeting

location is the Mills High School back entrance (708 E. Dixon Rd., Little Rock, AR, 72206) (when

coming from I-530, turn left into the first driveway and follow that driveway all the way around

to the back of the main Mills HS building). See diagram below:




               Mills HS
               (main building)




                                              Dixon Road


       5.      Masks shall be worn at all times by all participants.

       6.      All participants shall maintain a minimum distance of six feet from other

participants and refrain from any physical contact with others.

       7.      PCSSD staff will be on hand at the beginning of the tour, and will take the

temperature of all participants using a touchless forehead thermometer. Anyone with a body

temperature above the range allowable by PCSSD policy will be declined participation in the tour.

This is currently standard operating procedure at PCSSD in light of the COVID-19 pandemic.

       8.      PCSSD will provide a large school bus for transportation from Mills High School

to Sylvan Hills Freshman Academy, then to Sylvan Hills High School, and then back to Mills High


                                                 2
        Case 4:82-cv-00866-DPM Document 5676 Filed 07/31/20 Page 3 of 4



School. There is no transportation necessary between the Mills High School and the ROTC

building. All non-court participants are invited to ride the school buses and maintain appropriate

social distance while onboard.

       9.      PCSSD would be happy to provide a separate bus for the Court participants upon

request, however understands that the Court would prefer to provide its own transportation.

       10.     Boxed lunches will be provided at Sylvan Hills High School by PCSSD. The cost

per lunch will be provided in the event that any participant wishes to pay for their lunch.

       11.     The proposed participants of the tours are as follows:

               a.      One (1) district representative;

               b.      One (1) building principal per site (necessary to unlock doors; they will not

                       travel with the parties);

               c.      One (1) attorney per district;

               d.      One (1) attorney for the Intervenors;

               e.      Rep. Joy Springer;

               f.      Court expert Ms. Margie Powell;

               g.      One (1) member of the press. Upon information and belief Ms. Cynthia

                       Howell of the Arkansas Democrat Gazette may be able to attend;

               h.      One (1) representative from the construction or architect firm;

               i.      The Court; and

               j.      Other Court staff as appointed by the Court.




                                                   3
Case 4:82-cv-00866-DPM Document 5676 Filed 07/31/20 Page 4 of 4



                            Respectfully submitted,

                            M. Samuel Jones III (76060)
                            Amanda G. Orcutt (2019102)
                            Devin R. Bates (2016184)
                            MITCHELL, WILLIAMS, SELIG,
                              GATES & WOODYARD, P.L.L.C.
                            425 West Capitol Avenue, Suite 1800
                            Little Rock, Arkansas 72201
                            Telephone: (501) 688-8800
                            Facsimile: (501) 688-8807
                            sjones@mwlaw.com
                            dbates@mwlaw.com
                            aorcutt@mwlaw.com

                            Attorneys for Pulaski County Special
                            School District


                            Austin Porter Jr., (86145)
                            PORTER LAW FIRM
                            323 Center Street, Suite 1035
                            Little Rock, Arkansas 72201
                            Telephone: 501-244-8200
                            Facsimile: 501-372-5567
                            aporte5640@aol.com

                            Attorneys for Intervenors




                               4
